FAIRCHILD, Senior Circuit Judge,
dissenting.
Judge Phillips, writing on behalf of the court, has carefully and thoughtfully analyzed the principles in this very difficult field. With all respect, however, I do not agree that a remand for a new trial is appropriate.
In my view, these cases turned on issues of fact which were adequately resolved by *1341the special verdict. If, by hindsight, one can see that the questions in the special verdict might have been more delicately refined, counsel for the parties must bear a degree of responsibility for the form of the special verdict and the instructions. In addition, I do not agree that justice requires affording the parties an opportunity to produce different evidence.
In the case of Clara Jones, the issue of fact which seems to have been posed by the evidence at trial is whether defendant discharged her because of her intention, disclosed in response to defendant’s question, to vote for and support defendant’s opponent, or whether he discharged her for misconduct, principally in having visitors while on duty.
This issue was relatively simple, clearly for resolution by the jury. Relevantly, the jury found that Jones was performing her work satisfactorily, that she was terminated solely because of her political affiliations or beliefs, and that defendant did not act in good faith in terminating her. It seems clear that the jury believed Jones’ version of the facts.
In the case of Edward Sedwick, the issue which seems to have been posed was whether defendant discharged Sedwick because of his intention to support defendant’s opponent, or whether he discharged him for misconduct in campaigning while on duty. Sedwick had invited the opponent and several others to his home. There was little, if any, evidence that the meeting included campaign activity nor that it occurred while Sedwick was on duty.
The jury found that Sedwick was performing his work satisfactorily, that he was terminated solely because of his political affiliations or beliefs, and that defendant did not act in good faith in terminating him. The jury must have found either that the meeting was not political, or that it did not occur while Sedwick was on duty. Defendant was evidently found to have been motivated by Sedwiek’s intention to support the opponent.
Defendant is a Republican. When he was appointed Sheriff, a large number of the employees were Democrats, as are Jones and Sedwick. Jones and Sedwick were the only Democrats discharged. The opponent was a Democrat, running as an independent. Jones and Sedwick happened to corn-bine Democratic affiliation with support for defendant’s opponent.
The court’s opinion (footnote 6) indicates that in this context a public employee’s support of a particular political candidate is to be treated differently from his affiliation with a political party. Discharge of employees because of party affiliation can be justified only under Elrod-Branti. Discharge for politically expressive conduct can be justified by applying the different test of Pickering-Connick. I am not clear why this is so. Both are primarily matters of belief and entitled to protection. It may be true, however, that belief in a specific candidate in a specific election is more likely, in the nature of things, to bring forth substantial political expression in the campaign than general belief in the principles of a particular party.
Assuming, however, as the court holds, that the Connick principles are to be applied to the situation where the public employee is being discharged because he intends to support a particular candidate, I see little in the record on which to reach a conclusion in favor of defendant.
Jones was not claimed to have indulged in any politically expressive conduct other than her response to defendant’s question. Defendant claimed Sedwick engaged in a small meeting for political campaign purposes. The jury may either have found the meeting was non-political, or that it did not take place while Sedwick was on duty. At several points in his testimony, defendant disclaimed any interest in what the employees did while not on duty, and said he felt they should not be actively campaigning on duty.
*1342Defendant, in his briefs, has argued that it was error not to direct a verdict in his favor, and that judgment n.o.v. as to Sed-wick was proper. He has not sought a new trial. He has not suggested that he made any objection to the form of the special verdict or the instructions given. He has not argued that there was error as to either.
With all respect, I would affirm the judgment for Clara Jones. As to the judgment in favor of Dodson, I would reverse and remand for entry of judgment on the verdict in favor of Sedwick.